THOMPSON, Judge.
The state appeals the trial court’s order granting Louis Soukup’s motion for new trial. We affirm the entry of the order because the state has not borne its burden of proving beyond a reasonable doubt that there is no possibility that the cumulative effect of the errors below contributed to appellee’s conviction. Jackson v. State, 575 So.2d 181, 189 (Fla.1991) (citing State v. DiGuilio, 491 So.2d 1129 (Fla.1986)); Seaboard Air Line R.R. Co. v. Ford, 92 So.2d 160, 165 (Fla.1956). We hold the trial judge did not abuse his discretion by granting a new trial. State v. Hamilton, 574 So.2d 124, 126 (Fla.1991); Baptist Memorial Hosp., Inc. v. Bell, 384 So.2d 145 (Fla.1980); Castlewood Int’l Corp. v. LaFleur, 322 So.2d 520, 522 (Fla.1975).
AFFIRMED.
HARRIS, C.J., concurs.
DAUKSCH, J., concurring in conclusion only without opinion.